In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-912V
                                      Filed: May 13, 2016
                                        UNPUBLISHED

****************************
MICHELLE GANETIS, as Personal           *
Representative of the Estate of CAREN *
SHANLEY,                                *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
v.                                      *     Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On September 26, 2014, Caren Shanley filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). The Petition alleges that Ms. Shanley suffered Guillain-Barre Syndrome
(“GBS”) as a result of her November 15, 2013 influenza (“flu”) vaccination. Petition at
¶¶ 1, 9; Stipulation, filed May 12, 2016, at ¶¶ 2, 4. Michelle Ganetis (“petitioner”) was
substituted as petitioner upon Ms. Shanley’s death. Petitioner alleges that Ms. Shanley
suffered the residual effects of her GBS for more than six months, and that “Ms.
Shanley’s death was the sequela of her alleged vaccine related injury.” Stipulation at ¶
4. “Petitioner represents that there has been no prior award or settlement of a civil
action for damages on behalf of Ms. Shanley as a result of her alleged vaccine-related
injury or her death.” Stipulation at ¶ 5. “Respondent denies that Ms. Shanley suffered
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
GBS or any other injury as a result of her influenza vaccine, and denies that Ms.
Shanley’s death was the result of a vaccine-related injury.” Stipulation at ¶ 6.

        Nevertheless, on May 12, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $315,000.00 in the form of a check payable to petitioner as
        Personal Representative of the Estate of Caren Shanley. Stipulation at ¶ 8.
        This amount represents compensation for all items of damages that would be
        available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
____________________________________
                                         )
MICHELLE GANETIS, as Personal            )
Representative of the Estate of CAREN    )
SHANLEY,                                 )
                                         )
              Petitioner,                )
                                         )    No. 14-912V
       v.                                )    Chief Special Master Dorsey
                                         )    ECF
SECRETARY OF HEALTH AND                  )
HUMAN SERVICES,                          )
                                         )
              Respondent.                )
____________________________________)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Caren Shanley (“Ms. Shanley”) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine

Program”). Ms. Ganetis (“petitioner”) was substituted as petitioner upon Ms. Shanley’s death.

The petition seeks compensation for injuries allegedly related to Ms. Shanley’s receipt of the

influenza vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.

§ 100.3(a).

       2. Ms. Shanley received an influenza immunization on November 15, 2013.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that as a result of receiving the influenza vaccine, Ms. Shanley

suffered Guillain-Barre Syndrome (“GBS”) and experienced the residual effects of this condition

for more than six months. Ms. Shanley died on August 19, 2015. Petitioner further alleges that

Ms. Shanley’s death was the sequela of her alleged vaccine related injury.
          5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on behalf of Ms. Shanley as a result of her alleged vaccine-related injury or her

death.

          6. Respondent denies that Ms. Shanley suffered GBS or any other injury as a result of

her influenza vaccine, and denies that Ms. Shanley’s death was the result of a vaccine-related

injury.

          7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

          8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

          A lump sum of $315,000.00 in the form of a check payable to petitioner as
          Personal Representative of the Estate of Caren Shanley. This amount represents
          compensation for all damages that would be available under 42 U.S.C. § 300aa-
          15(a).

          9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

          10. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.


                                                    2
       11. Petitioner represents that she presently is, or within 90 days of the date of judgment

will become, duly authorized to serve as conservator of Ms. Shanley’s estate under the laws of

the State of Florida. No payment pursuant to this Stipulation shall be made until

petitioner provides the Secretary with documentation establishing her appointment as

conservator of Ms. Shanley’s estate. If petitioner is not authorized by a court of competent

jurisdiction to serve as conservator of the estate of Ms. Shanley at the time a payment pursuant to

this Stipulation is to be made, any such payment shall be paid to the party or parties appointed by

a court of competent jurisdiction to serve as conservator of the estate of Ms. Shanley, upon

submission of written documentation of such appointment to the Secretary.

       12. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and as legal representative of Ms. Shanley’s estate, on her own behalf and on

behalf of the estate and Ms. Shanley’s heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of Ms. Shanley

resulting from, or alleged to have resulted from, the influenza vaccination administered on

November 15, 2013, as alleged by petitioner in a petition for vaccine compensation filed on or

about September 26, 2014, in the United States Court of Federal Claims as petition No. 14-912V.




                                                 3
       13. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       14. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages.

       15. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused Ms. Shanley to

develop GBS or any other injury or caused her death.

       16. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns as legal representatives of Ms.

Shanley’s estate.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/
/


                                                  4